Citation Nr: 0217113	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  01-08 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1970 to March 
1978.  

This case comes before the Board of Veterans' Appeals 
(Board) from a December 1997 RO decision which denied a 
claim for a TDIU rating.

An April 2000 Board decision denied an issue of entitlement 
to an increase in a 40 percent rating for service-connected 
lumbosacral strain, and that issue is no longer on appeal.  
That Board decision remanded an issue of entitlement to a 
TDIU rating, in order to give the veteran an opportunity to 
perfect an appeal of such issue, which he thereafter did.  
Entitlement to a TDIU rating is the only issue properly 
before the Board at this time.  A recent statement from the 
veteran indicates he may wish to file a new claim for an 
increased rating for service-connected lumbosacral strain; 
such issue is not on appeal at this time, and the Board 
refers the matter to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's only service-connected disability is 
lumbosacral strain (rated 40 percent).

2.  The veteran has a high school education and worked as a 
police officer for years before retiring in 1994 as a result 
of non-service-connected disability.

3.  The veteran's service-connected lumbosacral strain does 
not preclude him from securing or following a substantially 
gainful occupation.





CONCLUSION OF LAW

The schedular requirements for a TDIU rating are not met, 
and referral to the appropriate VA official for 
consideration of an extraschedular TDIU rating is not 
warranted.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.14, 4.16, 4.19 (2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from August 
1970 to March 1978.  His service medical records show that 
he was treated for a chronic low back strain.

In April 1978, the RO granted service connection for a low 
back strain, assigning a noncompensable rating effective 
March 1978.  This evaluation was later increased to 40 
percent, effective October 1995.  The veteran is not 
service-connected for any other disability.

In July 1994, the veteran was involved in an accident in 
connection with his employment as a police officer, in which 
he suffered injuries to his right knee and right leg.

Medical records from 1996 and 1997, including those from the 
Social Security Administration (SSA), show that the veteran 
was found to be disabled as of August 1994, the date of his 
last work.  He was indicated to be under severe impairment 
from reflex sympathetic dystrophy of the right knee 
secondary to his motor vehicle accident in July 1994, a 
history of insulin dependent diabetes mellitus, and major 
depression.  These impairments were found to prevent the 
veteran from performing even sedentary work.  The veteran's 
low back strain was not mentioned as a condition preventing 
work.

In April 1997, the veteran submitted his claim for a TDIU 
rating.  He indicated that he had a high school education, 
had received training as a police officer, had spent several 
years as a police officer, and was currently receiving 
police disability retirement.  He stated that his last date 
of full-time employment was in August 1994, and that he had 
retired because of disability.

An October 1977 MRI noted lumbosacral spine degenerative 
disc disease with disc bulging.

In December 1997, the RO denied an increase in a 40 percent 
rating for lumbosacral strain, and also denied a TDIU 
rating.  At a July 1999 Board hearing, the veteran provided 
testimony on his claim for an increased rating for 
lumbosacral strain.  An April 2000 Board decision denied an 
increase in a 40 percent rating for service-connected 
lumbosacral strain, and that issue is no longer on appeal.  
That Board decision remanded the issue of entitlement to a 
TDIU rating, in order to give the veteran an opportunity to 
perfect an appeal of such issue, which he thereafter did.

Ongoing medical records from 1999 to 2001 again include MRI 
findings of lumbosacral spine degenerative disc disease with 
disc bulging.  The veteran received periodic treatment for 
low back pain secondary to degenerative arthritis and disc 
disease.  Non-service-connected conditions were also noted 
including reflex sympathetic dystrophy and diabetic 
polyneuropathy. 

II.  Analysis

The file shows that through correspondence, the rating 
decision, and the statement of the case, the veteran has 
been notified of the evidence necessary to substantiate his 
claim for a TDIU rating.  Relevant medical records have been 
obtained and a VA examination is not warranted under the 
circumstances of the case.  The Board finds that the notice 
and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

Total disability ratings for compensation based on 
individual unemployability (i.e., a TDIU rating) may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided 
at least one disability is ratable at 40 percent or more, 
and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  Where these percentage requirements are not met, 
entitlement to benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities, and consideration is given to the 
veteran's background including his employment and 
educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  The 
Board does not have the authority to assign an 
extraschedular TDIU rating in the first instance, although 
appropriate cases must be referred to the Director of the VA 
Compensation and Pension Service for such extraschedular 
consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The veteran's only service-connected disability is his 
lumbosacral strain, rated 40 percent.  Therefore, he does 
not satisfy the percentage rating standards for a TDIU 
rating.

The Board must consider whether referral to the designated 
VA official for consideration of a TDIU rating on an 
extraschedular basis is warranted.  Bowling, supra.

For a veteran to prevail on a claim for a TDIU rating, the 
record must reflect some factor which takes the case outside 
the norm.  The sole fact that a claimant is unemployed or 
has difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment. Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

The evidence shows that the veteran has a high school 
education, and was employed as a police officer for a number 
of years.  His employment as a police officer ended in 
August 1994 due to right knee and right leg injuries 
sustained in a July 1994 work accident, and he was granted 
disability retirement from his job.  He was thereafter 
awarded SSA disability benefits due to non-service-connected 
conditions including reflex sympathetic dystrophy of the 
right knee secondary to his motor vehicle accident, a 
history of insulin dependent diabetes mellitus, and major 
depression.  All of these significant conditions which 
resulted in the SSA's disability finding and which have 
prevented work are non-service-connected.  Impairment from 
non-service-connected disorders may not be considered in 
support of a claim for a TDIU rating.  38 C.F.R. §§ 4.14, 
4.19.

Medical records from recent years, dated into 2001, show the 
veteran has some symptoms from his service-connected 
lumbosacral strain.  Yet there is no suggestion that this 
condition alone would prevent him from performing a 
substantially gainful occupation, and no doctor has opined 
as such.

The clear weight of the evidence indicates that the 
veteran's service-connected disability does not preclude 
substantially gainful employment.  Therefore there is no 
basis for the Board to refer the case to the designated VA 
official for consideration of a TDIU rating on an 
extraschedular basis.

As the preponderance of the evidence is against the 
veteran's claim, the benefit-of-the-doubt rule is 
inapplicable, and the claim for a TDIU rating must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990). 








ORDER

A TDIU rating is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

